Allowable Subject Matter
Claims 1-14 and 27-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations stating:
 “wherein an upper portion of the second bulk portion comprises first sidewalls, a lower portion of the second bulk portion comprises second sidewalls, and wherein the first sidewalls and second sidewalls are different in slope; at least one semiconductor die disposed over and electrically connected to the interconnect structure; and an insulating encapsulation disposed on the first bulk portion, wherein the insulating encapsulation laterally encapsulates the least one semiconductor die and the second bulk portion” as recited in claim 1,
“wherein the insulating encapsulation encapsulates the least one semiconductor die and fills the ring-shaped groove of the interposer, wherein the interposer comprises first sidewalls and second sidewalls, the first sidewalls are between the second sidewalls and sidewalls of the interconnect structure, and wherein the first sidewalls and second sidewalls are different in slope” as recited in claim 8, and
“sidewalls of the interconnect structure and sidewalls of an upper portion of the second bulk portion are substantially equal in slope, the sidewalls of the upper portion of the second bulk portion and sidewalls of a lower portion of the second bulk portion are different in slope; at least one semiconductor die disposed over and electrically connected to the interconnect structure; and an insulating encapsulation disposed on the interposer and encapsulating the least one semiconductor die” as recited in claim 27.

Lin et al. (PG Pub. No. US 2014/0134802 A1) teaches a first bulk substrate portion and a second bulk substrate portion disposed on the first bulk portion (fig. 3: 22 comprises lower and upper bulk portions), through semiconductor vias penetrating the first bulk portion (fig. 10: 24 penetrates lower bulk portion of 22), an interconnect structure being disposed on the second bulk portion (figs. 11a-11b : 28 disposed on upper bulk portion of 22); a semiconductor die (¶ 0013: 44) disposed over and electrically connected to the interconnect structure (fig. 5: 44 disposed over and electrically connected to 28); and an insulating encapsulation (¶ 0016: 56) disposed on the first bulk portion (fig. 10: 56 disposed on bulk portion of 22), wherein the insulating encapsulation laterally encapsulates the least one semiconductor die and the second portion (figs. 11a-11b: 56 laterally encapsulates 44 and upper bulk portion of 22).  
Farnworth (PG Pub. No. US 2008/0213976 A1) teaches a package structure (fig. 2 among others) including a substrate (¶ 0015: 12, similar to 22 of Lin), the substrate including a first bulk portion (¶ 0022 & fig. 2: portion of 12 including shoulders 19) and a second bulk portion disposed on the first bulk portion (¶ 0025 & fig. 2: upper portion of 12 including indentation 21b).
However, neither of Lin or Farnworth teaches first sidewalls of an upper portion of the second bulk portion are different in slope than second sidewalls of a lower portion of the second bulk portion, as required by claim 1.
Biallas et al. (Patent No. US 5,393,711 A) teaches a package structure (fig. 8) including a first bulk substrate portion (2) and a second bulk substrate portion (1) disposed on the first bulk portion (fig. 8), an upper portion of the second bulk portion comprises first sidewalls, a lower portion of the second bulk portion comprises second sidewalls, and wherein the first sidewalls and second sidewalls are different in slope (col. 5 lines 60-65 & fig. 4: upper and lower portions of 1 comprise unequal sidewall slopes.).  However, Biallas does not teach an insulating encapsulation laterally encapsulates a semiconductor die and the second bulk portion, as required by claim 1.
Sato (Patent No. US 6,573,157 B1) teaches an insulating layer (31) disposed on a bulk substrate (33), the insulating layer comprising a sidewall slope substantially equal to a sidewall of the bulk substrate (fig. 10).  However, Sato does not teach an insulating encapsulation laterally encapsulates a semiconductor die and the second bulk portion, as required by claim 1, or the bulk substrate comprises a sidewall of an upper portion different in slope than a sidewall of a lower portion, as required by claim 27.
Claim 8 contains limitations analogous to claim 1 (“the interposer comprises first sidewalls and second sidewalls, the first sidewalls are between the second sidewalls and sidewalls of the interconnect structure, and wherein the first sidewalls and second sidewalls are different in slope” and is allowable for the same reasons.
Claims 2-7, 9-14 and 28-32 depend on claims 1, 8 and 27 and are allowable for implicitly including the allowable subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894